DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 11/30/21, claims 1-4, 8-24 are currently pending in the application, with claims 12-24 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koda et al. (WO 2014/157145 Al, of record), in view of Bi (US 4,387,264).
At the outset, it is noted that the WIPO publication is relied upon for date purposes, while US 10,227481 B2 is relied upon in the rejection below as its English equivalent.
Koda teaches a rubber composition comprising a diene polymer (B) (Ab.). The reference

Koda fails to disclose a diene copolymer (1) comprising structural units derived from copolymerization of 1,3,7-octatriene and styrene and having a Mw within the claimed range in one single embodiment, and having a content of (2) 1,2-bond in the range of 35-65 mol%, and (3) 5-hydroperoxy-L3.7-octatriene, 6-hydroperoxy-1.3,7-cctatriene, 5-hydroxy-1.3,7-octatniene, and 6-hydroxy-1.3,7-octatriene in the 1.3,7-octatriene for copolymerization, at 0.30 mmol/kg or less as in the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Koda teaches a small genus of conjugated dienes including 1,3,7-octatriene which may be used individually, and an aromatic vinyl compound, with styrene as a preferred species, in a preferable amount of 0 to 50 mass% as advantageous in view of rolling resistance, low migration property 
With regard to (2) and (3), Koda teaches and exemplifies a solution polymerization using anionic catalysts for preparing the diene polymer (B), wherein the conjugated diene monomers may be butadiene and/or 1,3,7-octatriene (col. 8, lines col. 12, lines 13-67, Production Example 3). It is noted that the present specification also discloses an anionic polymerization method for preparing the copolymer ([0083-0085], Examples-PGPUB). 
Although Koda is silent with regard to the purity of diene monomer(s), it would have been within the level of ordinary skill in the art to utilize diene monomers of high purity, so as to provide for (co)polymers with least contaminants and having consistent (co)polymer properties. Moreover, the secondary Bi reference teaches that polymerization of diolefin monomers, such as butadiene, using anionic polymerization initiators is well known, that the need to purify the diolefin monomers is also well known and that if the monomers are not purified, impurities carried into the reaction vessel with the monomers can cause complete or partial termination of the growing polymer chain, resulting in the broadening on molecular weight distribution (col. 1, line 8-25).
Given the generic teachings in Koda on a small genus of diene monomers including 1,3,7-octatriene, on advantages of styrene as a preferred comonomer and range thereof, the teaching on anionic polymerization method (which is also disclosed and exemplified in the present specification) and the molecular wt. (Mw) range, and given the teachings in Bi that impure diolefin monomers cause broadening of molecular weight distribution in an anionic polymerization, and that purified monomers facilitate anionic polymerization to achieve excellent chain growth, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Koda’s diene polymer (B) from purified 1,3,7-octatriene and styrene by anionic polymerization. Furthermore, a skilled artisan would reasonably expect a pure 1,3,7-octatriene to have a content of 5-hydroperoxy-L3.7-octatriene, 6-hydroperoxy-1.3,7-cctatriene, 5-hydroxy-1.3,7-octatniene, and 6-hydroxy-1.3,7-octatriene to be 0.30 mmol/kg or less. Additionally, a skilled artisan would reasonably expect Koda’s diene (co)polymer (B) of purified 1,3,7-octatriene and styrene that is prepared by anionic polymerization to provide for a copolymer having claimed content of the 1,2-bond, relative to sum total of 1,2-, 1,4- and 3,4-bonds, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claims 2-4, Koda teaches a molecular wt. distribution of preferably 1.0-3.0, more preferably from 1.0 to 1.8 and especially preferably from 1.0 to 1.5 (col. 9, lines 48-54).
With regard to claim 8, Koda teaches anionic solution polymerization with organic alkali metal compound and termination with an alcohol (col. 12, line 13-col 13, line 9). The active copolymer obtainable from Koda-Bi combination prior to the chain termination meets the claimed limitation.
With regard to claim 9, Koda’s chain terminated polymer (B) prepared by anionic polymerization of purified 1.3,7-octatriene and styrene would meet the claimed limitation.
With regard to claims 10 and 11, given the teaching in Koda on a small genus of conjugated diene monomers including the claimed species, and use thereof alone or in combination (col. 8, lines 46-61), it would have been within the level of ordinary skill in the art to prepare Koda’s copolymers from purified 1,3,7-octatriene in combination with other disclosed diene monomers and styrene with a reasonable expectation of success.

Double Patenting
Claims 1-4, 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,198,744 B2 (reference patent), in view of Koda et al. (WO (2014/157145 Al, of record).
It is noted that US 10,227,481 B2 is relied upon in the rejection below as the English equivalent of WIPO publication and the discussion on Koda from paragraphs 6-16 above is incorporated herein by reference
Although the claims at issue are not identical, they are not patentably distinct from each
other because reference claims 1 and 10 are as follows:

    PNG
    media_image1.png
    266
    585
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    426
    585
    media_image2.png
    Greyscale

Thus, reference claim 1 is drawn to a polymer of 1,3,7-octatriene having overlapping molecular wt. and 1,2-bond content. Reference claims 9 and 10 are directed to a polymer of 1,3,7-octatriene of overlapping molecular wt., prepared by anionic polymerization of 1,3,7-octatriene having a peroxide and decomposition product content of less than 0.30 mmol/kg. The peroxide and decomposition product of reference claim 10 encompass hydroperoxy and hydroxy compounds recited in amended claim 1. 
Reference claim 1 is silent with regard to a polymer comprising structural units of styrene, prepared from polymerization with 1,3,7-octatriene having a level of claimed compounds at 0.30 mmol/kg or less. Reference claim 10 is silent regarding a polymer comprising structural units of styrene and having claimed 1,2-bond content.
Koda teaches diene polymers which may include 1,3,7-octatriene as the conjugated diene monomer, that styrene as a comonomer in a preferred amount of from 0 to 50% by wt. of the copolymer is advantageous in view of rolling resistance, low migration property and suppressing mold contamination (col. 8, line 63-col. 9, line 16). Additionally, it is noted that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). Per reference patent disclosure, the polymers are prepared by anionic polymerization (Examples) of 1,3,7-octatriene and have a peroxide and decomposition product content of less than 0.30 mmol/kg, that peroxide and decomposition products include compounds as recited in amended claim 1 (ref. patent, col. 5, lines 9-34). 
Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare the copolymer of reference claim 1 from 1,3,7-octatriene, having a peroxide and decomposition products within the scope instant claim 1 in an amount of less than 0.30 mmol/kg, with 5 mol% styrene in view of advantages of styrene as taught by Koda, and thereby arrive at claim 1 of the present invention. As stated above, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
In the alternative, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a polymer by the method of reference claim 10, from 1,3,7-octatriene, having a peroxide and decomposition products within the scope of claim 1 in an amount of less than 0.30 mmol/kg, and styrene in an amount up to 50 wt.% in view of advantages of styrene as taught by Koda, and reasonably expect the polymer to have a claimed 1,2-bond content within the claimed range, given that the same anionic polymerization method is relied upon in the examples of instant specification to prepare the claimed copolymer (obviates claim 1).
With regard to claims and 3, reference claim 1 meets the claimed limitation.
With regard to claim 4, reference claim 1 and 4 encompass claimed limitation of “1.5 or less”.
With regard to claim 8 and 9, reference claims 7 and 8, respectively, meet the claimed limitation.
With regard to claims 10 and 11, Koda teaches a small genus of diene monomers, including 1,3,7-octatriene, and monomers within the scope of claims 10 and 11, i.e. functional equivalence thereof, and use of the diene monomer alone or as a combination (col. 8, lines 46-61). Thus, it would have been obvious to a skilled artisan to include a combination of conjugated diene monomers as in the claimed invention with a reasonable expectation of success. 

Response to Arguments
In view of the amendment dated 11/30/21, all rejections set forth in the office action dated 7/9/21 are withdrawn and new grounds of rejections are presented above. Applicant’s arguments dated 11/30/21 regarding the amendment and applied art have been duly considered.
Applicant’ Arguments:
As the Office acknowledges this reference never discloses a copolymer containing structural units of styrene and 1,3,7-octatriene and alleges that it would have been obvious to prepare a copolymer of styrene and 1,3,7-octatriene based upon the listings provided.
….
However, Applicants respectfully submit that the copolymer of Claim 1 will be obtained only if the purity of the 1,3,7-octatriene meets the criteria that a content of the peroxide and peroxide decomposition products as recited in Claim 1 is 0.30 mmol/kg or fess.
Applicants point to Reference Example 1 of the specification where the content of peroxides of 1,3,7-octatriene and their decomposition products exceed the content required by Claim 1. As indicated in Table 3 the copolymer obtained did not have a molecular weight according to Claim 1. Applicants submit that Reference Example 1 represents the technology that would be derived from the general description of Koda’ 145 and it is clear that the elements of Claim 1 are not obtained.


Examiner’s Response:

At the outset, Examiner clarifies that the rejection of record (OA dated 7/9/21, paragraph 5) states that Koda fails to explicitly disclose a diene polymer (1) comprising structural units of 1,3,7-octatriene and styrene in one single embodiment. Furthermore, the body of the rejection also discusses the Koda reference as teaching a small genus of conjugated diene monomers, including 1,3,7-octatriene which may be used individually, that an aromatic compound, preferably styrene, preferably in an amount of from 0 to 50% by wt. of the copolymer, iss advantageous in view of rolling resistance, low migration property and suppressing mold contamination, thereby obviating a copolymer of 1,3,7-octatriene and styrene. Regarding the argument on purity of the 1,3,7-octatriene monomer, the new ground of rejection presented hereinabove addresses the limitation recited in amended claim 1.
Applicant’s argument that Reference Example 1 of the specification where the content of peroxides of 1,3,7-octatriene and their decomposition products exceed the content required by Claim 1 did not have a molecular weight according to Claim 1, and Applicant’s submission that Reference Example 1 represents the technology that would be derived from the general description of Koda’ 145 are not deemed persuasive. Koda reference neither teaches a production method of Production Example 5 for production of 1,3,7-octatriene, nor 1,3,7-octatriene having a peroxide content of 3.3 mmol/kg (relied upon in the Reference Example 1, i.e. Comp. Example). Although Koda is silent on the purity level of the diene monomers, as such, a skilled artisan would have found it obvious to utilize monomers of high purity so as to provide for (co)polymers with least contaminants and having consistent (co)polymer properties. Even so, Reference example 1 is drawn to anionic polymerization of 0.714 mol 1,3,7-octatriene (peroxide content = 3.3 mmol/kg) and 1.130 mol styrene, with 1.99 mmol of anionic polymerization initiator at a molar ratio of monomer to initiator 927, which provides a polymer having Mw of 32,800. The closest inventive example that parallels Reference Example 1, although not a proper back-to-back comparison, is Example 17 with a copolymer therefrom having a Mw of 125,700. Furthermore, the copolymers of Examples 1-29 are all based on 1,3,7-octatriene having a peroxide and its decomposition content of <0.015 mmol/kg, providing for a Mw of, at most, 450,000. Clearly, the data on asserted criticality for the purity of 1,3,7-octatriene is not reasonably commensurate in scope of the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762